              Case 7:20-cv-02679-PED Document 27 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Arxu,


                                  Plaintiff,                           20 Civ. .'2679 (PED)
                     against


 BronxviUe Gardens Co-Operative Apartments Corp.,                     ORDER APPROVING
 et al.,                                                                SETTLEMENT

                                  Defendants.
PAUL E. DAVISON, U. S. M. J.:


           By letter dated October 1 1, 2020, and ultimately docketed on October 13, 2020, the

parties seek approval, pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir,


2015), of their settlement of plaintiffs Fair Labor Standards Act ("FLSA") claims. [Dkt. 24.]

The fully-executed settlement agreement appears on the docket. [Dkt. 26-1.]


           Having reviewed the settlement agreement and the accompanying representations of


counsel, the Court is satisfied that the settlement agreement is fair and reasonable.


           Accordingly, the settlement agreement is APPROVED, This case is DISMISSED

WITH PREJUDICE.

Dated: October 23, 2020
       White Plains, New York




                                                                                                 ^^-''S-S-f^,^^ ^

                                                                 avison, U.S.M.J.
